 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 804 
IN THE HOUSE OF REPRESENTATIVES 
 
September 28, 2004 
Mr. Moore (for himself, Mr. Ryun of Kansas, Mr. Moran of Kansas, Mr. Owens, Mr. Blumenauer, and Mr. Burns) submitted the following resolution; which was referred to the Committee on Education and the Workforce 
 
RESOLUTION 
Congratulating Andrew Wojtanik for winning the 16th Annual National Geographic Bee, acknowledging the commitment of the National Geographic Society to geography education, and recognizing the need to improve geography education in the United States. 
 
Whereas the 16th Annual National Geographic Bee was held in Washington, D.C., from May 25 to May 26, 2004; 
Whereas the National Geographic Bee encourages the participation of millions of students and thousands of schools nationwide; 
Whereas Andrew Wojtanik, an 8th grade student at Lakewood Middle School in Overland Park, Kansas, displayed his mastery of world geography by winning the 16th Annual National Geographic Bee; 
Whereas Andrew Wojtanik competed against 54 other elementary, middle, and junior high school students from across the United States, Puerto Rico, the Virgin Islands, and the Pacific Territories; 
Whereas the National Geographic Bee tests the knowledge of students in a variety of subjects related to world geography, including physical, economic, cultural, political, and environmental topics; 
Whereas the creation of the National Geographic Bee is an example of the National Geographic Society’s commitment to educating students and the general public about the world around them; 
Whereas the National Geographic Society has demonstrated its historic commitment to geography education by creating the National Geographic Education Foundation, which is devoted to the improvement of geography education in the United States and elsewhere; 
Whereas the National Geography Education Foundation played a crucial role in the creation of the Geographic Alliance Program, which is designed to improve the teaching of geography in United States school systems; 
Whereas the Geographic Alliance Program has grown to include programs in States across the country; 
Whereas a study conducted by Mid-continent Research for Education and Learning recently found that students taught by members of the Geographic Alliance Program had significantly higher scores overall in the 2001 National Assessment of Education Progress geography assessment; 
Whereas Congress clearly indicated the importance of geography education by designating geography as part of the United States educational system’s core curriculum in the landmark No Child Left Behind Act enacted in 2001; 
Whereas geography is the only core subject identified by the No Child Left Behind Act that lacks a specific Federal program designed to improve educational performance; 
Whereas geographic literacy has become increasingly important as technology and world events more often cross borders, oceans, and continents; 
Whereas surveys consistently show that the level of geographic knowledge among people in the United States lags behind citizens of other countries; 
Whereas a National Geographic-Roper survey of young adults between the ages of 18 and 24 in 9 different countries recently indicated that young adults in the United States were outperformed in geographic literacy by young adults in Sweden, Germany, Italy, France, Japan, Great Britain, and Canada; 
Whereas the National Geographic-Roper survey also indicated that only 13 percent of young adults in the United States between the ages of 18 and 24 could correctly identify Iraq on a map of Asia and the Middle East; and 
Whereas the success enjoyed by the National Geographic Education Foundation and its programs indicates that attention to geographic education can improve student performance: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates Andrew Wojtanik, the champion of the 16th Annual National Geographic Bee, for his comprehensive knowledge of geography; 
(2)acknowledges the commitment of the National Geographic Society to improving the geographic literacy of all people in the United States; and 
(3)recognizes the need to find innovative, effective solutions to improve geography education in the United States. 
 
